 

EXHIBIT 10.2

TETRA TECHNOLOGIES, INC.

Stock Option Agreement

This Agreement (the “Agreement”) is effective as of xx/xx/xx (the “Grant Date”),
among TETRA Technologies, Inc., a Delaware corporation (the “Company”) and
(“Optionee”).

To carry out the purposes of the TETRA Technologies, Inc. 1998 Director Stock
Option Plan (As Amended Through June 27, 2003), as further amended by the First
Amendment to the TETRA Technologies, Inc. 1998 Director Stock Option Plan (the
“Plan”) by affording Optionee the opportunity to purchase shares of common
stock, par value $0.01 per share, of the Company (“Stock”), and in consideration
of the mutual agreements set forth herein and in the Plan, the Company and
Optionee hereby agree as follows:

1. Grant of Option. The Company hereby grants to Optionee the right and option
(the “Option”) to purchase all or any part of an aggregate of XX,XXX shares of
stock, on the terms and conditions set forth herein and in the Plan, a copy of
which is attached hereto as Exhibit A and is incorporated herein by reference.

The Option, if not previously exercised, shall expire and not be exercisable
after five (5) years from its Grant Date.

2. Purchase Price. The purchase price of Stock purchased upon exercise of the
Option shall be $XX.XX per share.

3. Exercise of Option. Subject to the terms and conditions contained herein and
in the Plan, the Option may be exercised, by written notice to the Company at
its principal executive office addressed to the attention of the Secretary of
the Company, at any time and from time to time on and after six (6) months after
the Grant Date, such exercise to be effective at the time of receipt of such
written notice and tender of full payment of the purchase price at the Company’s
principal executive office during normal business hours, but any exercise of the
Option must be for a minimum of 100 shares of Stock (or, if less, for all
remaining shares subject to the Option).

If, upon exercise of the Option, Optionee purchases less than the full number of
shares of Stock that may be purchased under this Agreement, Optionee’s right to
purchase the Stock not so purchased shall continue until the expiration date of
the Option. Optionee (or the person permitted to exercise the Option in the
event of Optionee’s death) shall be and have all of the rights and privileges of
a shareholder of record of the Company with respect to shares acquired upon
exercise of the Option, effective upon transfer of such shares to Optionee.

4. Payment of Exercise Price. The purchase price of shares as to which the
Option is exercised shall be paid in full at the time of exercise (i) in cash or
by check payable and acceptable to the Company, (ii) subject to the approval of
the Committee (as defined in the Plan), by tendering to the Company shares of
Stock owned by Optionee for at least six (6) months prior to exercise having an
aggregate Market Value Per Share (as defined in the Plan) as of the date of
exercise and tender that is not greater than the full purchase price for the
shares with respect to which the Option is being exercised and by paying any
remaining amount of the purchase price as provided in (i) above, or (iii)
subject to the approval of the Committee, at Optionee’s written request the
Company may deliver certificates for the shares of Stock for which the Option is
being exercised to a broker for sale on behalf of Optionee, provided that
Optionee has irrevocably instructed such broker to remit directly to the Company
on Optionee’s behalf the full amount of the purchase price from the proceeds of
such sale. In the event that Optionee elects to make payment as allowed under
clause (ii) above, the Committee may, upon confirming that Optionee owns the
number of additional shares being tendered, authorize the issuance of a new
certificate for the number of shares being acquired pursuant to the exercise of
the Option less the number of shares being tendered upon the exercise and return
to Optionee (or not require surrender of) the certificate for the shares being
tendered upon the exercise. Payment instruments will be received subject to
collection.

 

--------------------------------------------------------------------------------



5. Non-Transferability. The Option may not be transferred by Optionee otherwise
than by will or the laws of descent and distribution. Upon the death of
Optionee, this Option may be exercised within one year of the date of death
according to the terms of the Plan.

6. Termination of Status of Director. In the event of termination of Optionee’s
status as a Director for any reason other than death, the Option may be
exercised by Optionee (or his estate, personal representative of beneficiary)
for a ninety (90) day period following termination or leaving employment.

7. Withholding of Tax. To the extent that the Company has a duty to withhold for
federal or state income tax purposes or to the extent that Company’s ability to
take a tax deduction is contingent upon such withholding, Optionee shall pay to
the Company at the time of such exercise (or other taxable event) such amount of
money as the Company may require to meet its obligation under applicable tax
laws or regulations and if Optionee fails to do so, the Company may refuse to
issue any shares pursuant to exercise or may withhold from any other amounts
payable to Optionee any tax required to be withheld.

8. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Optionee. This Agreement and all actions taken hereunder shall be governed by
and constructed in accordance with the laws of the State of Delaware, except for
the choice of law principles thereof. In the event of conflict between this
Agreement and the Plan, the terms of the Plan shall control. The Committee shall
have authority to construe the terms of the Agreement, and the Committee’s
determinations shall be final and binding on Optionee.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and Optionee has executed this Agreement as of the day and year first above
written.

TETRA Technologies, Inc.

By: ___________________________

Geoffrey M. Hertel

President & Chief Executive Officer

Optionee

___________________________

XXXXXXXX, Optionee

2

--------------------------------------------------------------------------------

 